DETAILED ACTION
This office action is in response to the communication received on 06/09/2022 concerning application no. 16/262,665 filed on 01/30/2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 12, filed 06/09/2022, with respect to the interpretation under 35 USC 112, sixth paragraph, have been fully considered and are persuasive.  The interpretation of the claims under 35 USC 112, sixth paragraph, is no longer applicable due to the amendments made 06/09/2022.
Applicant's arguments filed 06/09/2022 regarding the 35 USC 101 rejections have been fully considered but they are not persuasive. Applicant alleges that the newly presented amendments preclude being performed by a human or by pen and paper.  Applicant emphasizes that the claims require “real time” processing and “simultaneously” calculating strain and elasticity information.  
“Real time” is an indefinite term.  In US 2011/0002518 in [0015], the term "real-time" is defined to include a procedure that is performed without any intentional delay.  In US 4,431,007, a discussion regarding “real time” is as follows: “A real-time image is defined as one based on obtaining ultrasound echo data at a sufficiently high rate to enable depicting a part of the anatomy which is currently under the transducer and, possibly, moving without having to translate the transducer to assemble the data as is required in making an ordinary B-scan” (Col. 4, ll. 3 – 8). Based on the broader definition provided by US 2011/0002518 in the art, it is seen that one of ordinary skill could achieve in “real time” the claimed steps. 
The simultaneous nature of the claims is also considered achievable by a human with pen and paper simply by doing different portions of the calculation in a sequential manner (i.e. first step for elasticity calculation followed by first step for average strain calculation, followed by next step for elasticity calculation, and continuing in a similar fashion).
It is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
In view of the foregoing, it remains the Office’s position that the claimed process limitations, under their broadest reasonable interpretation, cover the performance of these limitations in the mind as they are regarding a concept relating to mathematics utilized in determining whether to display an image. That is, nothing in the claim elements preclude the steps from practically being performed in the mind and/or being performed with the aid of a pen and paper.
Applicant further argues that, as the claimed device is directed to a special purpose machine dealing with elastography in ultrasound, the claims are directed to patent eligible subject matter under Step 2A, Prong 2.  
The reliance on elasticity imaging in the instant application is not probative as to rending this device a special purpose machine and is seen to be a generality as to the use of the instant device.  The instant application could be directed to any form of imaging.  Per MPEP 2106.04(d)(I): “Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h)” was not found to integrate a judicial exception into a practical application.
Applicant’s arguments, see page 14, filed 06/09/2022, with respect to the presence or absence of algorithms or equations related to the “quality parameter” have been fully considered and are persuasive.  The related 35 USC 112, 1st paragraph rejection has been withdrawn.  It is noted, however, that the claimed average strain is “within a specified range”.  This specified range is not disclosed, nor is a reasonable means to determine this specified range disclosed.  The appended action will be updated accordingly.
Applicant also alleges that, as the instant application is related to similar subject matter as to Example 3 in the USPTO Eligibility Guidelines, which is directed to digital image processing, the claims are patent eligible. To the contrary, the instant application is not directed to digital image processing, but rather directed to determining an optimal acquisition time. As such, the comparison is not appropriate and the claims remain ineligible.
Applicant further argues that the claims have been amended to recite “improving image contrast” and thus result in a practical application which is patent eligible. It is noted that no image processing is performed to improve image contrast.  The claims are directed to determining an optimal start time to acquire and display images. As such, the claims are not seen to be directed to a practical application which is patent eligible.
Applicant also argues, regarding the 35 USC 112, 1st paragraph, rejections that, while the specification is silent as to providing a “specified range” as claimed, user specified data may be provided to provide an optimal solution (i.e. increased signal to noise ratio, improved contrast, etc.).  While this may be the case, it remains that the written description requirements of 35 USC 112, 1st paragraph, have not been met.  No examples or ranges are present in the disclosure.  Absent a disclosure regarding the specified range or a reasonable means to determine this specified range, the application does not satisfy the written description requirement.  It is not seen how one of ordinary skill can make or use the instant application based on experience alone, having not had the experience of applicant.  These findings also apply to the weighting coefficients (see also pg. 5, ¶s 14 – 16 in the Final rejection dated 03/18/2022).
Applicant also alleges that the Tanigawa reference does not disclose an average strain or cross correlation score as claimed in amended claims 1 and 8, respectively.  To the contrary, and as illustrated in the rejection of claim 18 on pages 18 and 19 of the action dated 03/18/2022, average strain is seen to be disclosed.  In addition, on pages 19 – 20, cross correlation is also seen to be disclosed.  The appended action will be updated accordingly.

Claim Objections
Claim(s) 1 and 8 are objected to because of the following informalities:  the final paragraph in each claim should be preceded by a conjunction (e.g. “and”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 4, 8 – 11, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite a system for ultrasound elastography and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - Independent claims 1 and 8 recite the limitations “extracts elasticity information,” “calculate … an average strain,” “identifies whether a dynamic process start point frame exists” and “determines whether to output a corresponding elasticity image.”
These limitations, as drafted, are process steps that, under their broadest reasonable interpretation, covers the performance of these limitations in the mind as they are regarding a concept relating to mathematics utilized in determining whether to display an image. That is, nothing in the claim elements that preclude the steps from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claims recite a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “an ultrasonic probe” and “a display device”. “An ultrasonic probe” is a directed to a form of insignificant pre-solution activity, recited at a high level and present solely for the purpose of data gathering. “A display device” merely amounts to a post-solution insignificant activity. 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim(s) 1 and 8 are ineligible.

Claim 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the rejection of claim(s) 1 and 8.
Claim(s) 1 and 8 recites the following elements: “an ultrasonic probe” and “a display device”.  This claim element is a directed to mere data gathering and display of the results of the application of the abstract idea which amounts to a pre/post-solution insignificant activity. This pre/post-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim(s) 1 and 8 are ineligible.
Claims 2 – 4, 9 – 11, 13 and 14 were also analyzed and found to not contain limitations that render the claimed subject matter to be “significantly more” than the judicial exception.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 – 4, 8 – 11, 13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires “calculates simultaneously when extracting the elasticity information, an average strain of each elasticity image” and “identifies whether a dynamic process start point frame exists in a sequence of corresponding frames of the plurality of elasticity images; and determines to output an elasticity image of the plurality of elasticity images if the dynamic process start point frame exists in the sequence of corresponding frames of the plurality of elasticity images or the average strain of the elasticity image is within a specified range”.
The equations or algorithm by which the dynamic process start point is identified is not fully disclosed in the specification. In the pre-grant publication of the instant application at [0020], the quality parameter is identified as reflecting the quality of each elasticity image (i.e. elasticity information), the quality of each image representing the reliability of each elasticity image.  In [0046 – 0065], the way to determine a dynamic process start point frame is discussed and it is identified that this process relies upon a quality determination.  Determining whether to output an image relies on either the identification of a dynamic process start point frame existing or an averaging strain value being within a specified range.  Neither the range, nor the quality metrics to determine the dynamic process start point frame are disclosed.
Claim 8 contains limitations directed to “a cross correlation score” and “dynamic process start point frame”.  The findings regarding the dynamic process start point frame in claim 1 are equally applicable to claim 8.  The equations or algorithm by which the cross correlation score is not fully disclosed in the specification. In the pre-grant publication of the instant application at [0020], the quality parameter is identified as reflecting the quality of each elasticity image (i.e. elasticity information), the quality of each image representing the reliability of each elasticity image.  In [0024 – 0028], a discussion regarding a “cross correlation detecting quality parameter” is present and it is identified that this process relies upon a quality determination.  Determining whether to output an image relies on either the identification of a dynamic process start point frame existing or cross correlation score being greater than a specified threshold.  Neither the threshold, nor the quality metrics to determine the dynamic process start point frame are disclosed.
At [0027 – 0031] of the pre-grant publication of the instant application, a discussion of a sum of absolute distance calculation is presented, the results of which are relied upon as a quality score.  This section relies on preset upper and lower limits, which are not disclosed.  Also relied upon is comparison to a score threshold to satisfy system requirements.  This threshold is not disclosed.
	It is noted that several additional limitations rely on determination of a quality parameter, at least including dynamic process start point frame identification (all claims), weighting of frames (claim 13) and accumulation of a number of bad frames based on the frames being identified as bad quality by comparison to the quality parameter requirement (claim 3).
Claims 2, 3, 8, 9, 13 and 14 require weighting the images or frames. The specification describes weighting of the frames based on an equation containing a weighting coefficient, k (pgs. 11, 12, 15 & 16; [0050, 0051, 0077, 0078)).  The precise value of this coefficient is never disclosed, nor is it disclosed how one would arrive at this coefficient value.
Claim(s) 13 and 14 require calculations relying on an “upper limit” and a “lower limit”.  A review of the specification failed to reveal what these upper and lower limits are, nor is it disclosed how one would arrive at these upper and lower limits.
Claim 14 requires values SAD_max, SAD_min, SAD_High and SAD_Low to be used in calculating scores related to displacement detection.  A review of the specification failed to reveal what values for these SAD_max, SAD_min, SAD_High and SAD_Low are, nor is it disclosed how one would arrive at these SAD_max, SAD_min, SAD_High and SAD_Low values.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
Therefore, the subject matter in claims 1 – 4, 8 – 11, 13 and 14 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor(s) at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 4, 8 – 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 require “identifies whether a dynamic process start point frame exists”.  In the pre-grant publication of the instant application at [0046 – 0065], the way to determine a dynamic process start point frame is discussed and it is identified that this process relies upon a quality determination. 
The term "quality", is a relative term which renders the claim limitations related to “a dynamic process start point frame” indefinite.  The term "quality" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of quality of elasticity images is sufficient to be considered of quality, be it high or low quality.
Furthermore, in the pre-grant publication of the instant application at [0020], the quality parameter is identified as reflecting the quality of each elasticity image (i.e. elasticity information), the quality of each image representing the reliability of each elasticity image. The term “reliability” fails to clarify what is needed to identify a quality image, as it is also a relative term and it is unclear what criteria is required for an image to be “reliable.”
Claim 1 also requires “a display device to display the elasticity image of the plurality of elasticity images”.  It is unclear which image of the plurality of elasticity images is to be displayed.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanigawa et al. (US 2011/0054314, herein Tanigawa) in view of Radulescu (US 2007/0093716) (both cited in the IDS dated 02/04/2019) and Jiang et al. (US 2007/0234806, herein Jiang).
Unless otherwise stated, the rationale for a combination of references presented in a parent claim is equally applicable to any dependent claim.
With regard to claim 1, Tanigawa discloses a system for improving image contrast in ultrasound elastography, 1 or 20, comprising: an ultrasonic probe, 2, that emits an ultrasonic beam to a target to be detected and receives ultrasonic echoes from the target, biological tissue, to obtain received signals; a processor, 5, that: performs an elasticity process on the received signals from the ultrasonic probe to obtain a plurality of elasticity images, multiple frames are used to create elasticity frames; extracts elasticity information, displacement, representing an elasticity of the target from the plurality of elasticity images corresponding to the received signals from the ultrasonic probe, using the physical quantity calculator 51; and determines to output an elasticity image of the plurality of elasticity images if the dynamic process start point frame exists in the sequence of corresponding frames of the plurality of elasticity images or the average strain of the elasticity image is within a specified range, wherein the processor determines whether to display each elasticity image of the plurality of elasticity images as each elasticity image is obtained, the display of the elastic image EG may not be performed with respect to each frame low in the quality value Qn; and a display device, 7 (Figs. 1, 2, 6, 11 & 12; [0012, 0023, 0050, 0051, 0056, 0060, 0062, 0065, 0080, 0070, 0072, 0091 – 0098, 0110]).   
In an alternative embodiment, Tanigawa also discloses calculates an average strain, distortion or elastic modulus, of each elasticity image of the plurality of elasticity images corresponding to the elasticity information, average of physical quantities is calculated [0012, 0023, 0110].
All of the component parts are known in the art as illustrated by Tanigawa.  The simple combination of prior art elements of displacement elasticity information with the associated improvement of relying on distortion or elastic modulus to yield the predictable result of providing a more precise indication of shear wave characteristics in tissue would have been obvious to one of ordinary skill in the art at the time of the invention. KSR, 550 U.S. 82 USPQ2d.
Tanigawa fails to disclose the processor that calculates an average strain performing that calculation simultaneously when extracting the elasticity information; identifies a dynamic process start point frame exists in a sequence of corresponding frames of the plurality of elasticity images; a display device to display the elasticity image of the plurality of elasticity images that is determined to be outputted by the processor, of the plurality of elasticity images, wherein one or more elasticity images of the plurality of elasticity images having an average strain outside of the specified range are not displayed. Tanigawa does disclose that low quality images may not be displayed [0080].  This is considered to suggest “wherein one or more elasticity images of the plurality of elasticity images having an average strain outside of the specified range are not displayed”.  Tanigawa is further considered to teach comparison of values to a specified range, ratio [0111 – 0112].
Radulescu teaches identifying a dynamic process start point frame exists in a sequence of corresponding frames of the plurality of elasticity images, using a tissue compression analysis algorithm; a display device, 16, to display the elasticity image of the plurality of elasticity images that is determined to be outputted by the processor, of the plurality of elasticity images (Fig. 6; [0036, 0041 – 0042, 0049, 0061]).  The algorithms and modules of Radulescu are considered to necessarily be implemented within a processor.
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the processor identifying a dynamic process start point frame exists in a sequence of corresponding frames of the plurality of elasticity images; wherein the display device is further configured to display the corresponding elasticity image, that is determined to be outputted by the processor, of the plurality of elasticity images; a display device to display the elasticity image of the plurality of elasticity images that is determined to be outputted by the processor, of the plurality of elasticity images.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Tanigawa to include the above recited limitations as taught by Radulescu, since this allows for a computational efficient algorithm capable of providing real-time tissue compression quality and quantity feedback to the operator.
Tanigawa in view of Radulescu fails to disclose the processor that calculates an average strain performing that calculation simultaneously when extracting the elasticity information.
Jiang teaches a processor in an ultrasonic shear wave device that calculates processes simultaneously when extracting the elasticity information [0011]. 
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of a processor in an ultrasonic shear wave device that calculates processes simultaneously when extracting the elasticity information.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify Tanigawa to include a processor in an ultrasonic shear wave device that calculates processes simultaneously when extracting the elasticity information as taught by Jiang, since such an arrangement improves the execution speed of the calculation of elasticity based data.
The phrase “in order to improve image contrast” is considered statement(s) of intended use and fail to impart further structural elements to the claim.  The device of Tanigawa in view of Radulescu and Jiang is considered capable of performing as claimed.
Regarding claim 4, Tanigawa in view of Radulescu and Jiang discloses the dynamic process start point frame is defined as a frame with an average strain that is within the specified range, ratio identifying quality indication, or exceeds a threshold 64, 66, or 68 (Tanigawa: [0110 – 0112]) (Radulescu: Fig. 6; [0036, 0041 – 0042, 0049, 0061]).
	Regarding claim 8, Tanigawa in view of Radulescu and Jiang discloses all of the limitations of claim 8 as shown in claim 1 above and further disclose calculating a cross correlation score of each elasticity image of a plurality of elasticity images, performs a correlation arithmetic operation between correlation windows (Tanigawa: Abstract), performing that calculation simultaneously when extracting the elasticity information (Jiang: [0011]); identifying whether a dynamic process start point frame exists in a sequence of corresponding frames of the plurality of elasticity images, using a tissue compression analysis algorithm, wherein the dynamic process start point frame is defined as a frame with a cross correlation score greater than specified score threshold, ratio identifying quality indication (Tanigawa: [0109 – 0112]) or exceeds a threshold 64, 66 or 68 (Radulescu: Fig. 6; [0036, 0041 – 0042, 0049, 0061]); and determines to output an elasticity image of the plurality of elasticity images if the dynamic process start point frame exists in the sequence of corresponding frames of the plurality of elasticity images or the cross correlation score of the elasticity image is greater than the specified score threshold, wherein the processor determines whether to display each elasticity image of the plurality of elasticity images as each elasticity image is obtained, the display of the elastic image EG may not be performed with respect to each frame low in the quality value Qn; a display device, 16, to display the elasticity image of the plurality of elasticity images that is determined to be outputted by the processor, wherein one or more elasticity images of the plurality of elasticity images having cross- correlation score lower than the specified score threshold are not displayed (Tanigawa: Figs. 1, 2, 11 & 12; [0020, 0056, 0062, 0080, 0091 – 0098, 0100]) (Radulescu: Fig. 6; [0036, 0041 – 0042, 0049, 0061]).
The phrase “in order to improve image contrast” is considered statement(s) of intended use and fail to impart further structural elements to the claim.  The device of Tanigawa in view of Radulescu and Jiang is considered capable of performing as claimed.

Claims are 2, 3, 9 – 11, 13 and 14 are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2011/0002518 and US 4,431,007 are cited due to the discussion regarding “real-time” in paragraph 6 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086. The examiner can normally be reached M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793